      Case 3:18-cv-00679-CWR-FKB Document 9 Filed 10/05/18 Page 1 of 2

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPI
                                NORTHERN DIVISION


ALYSSON MILLS, IN HER CAPACITY
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC,
                                                     CIVIL ACTION NO.:
                 Plaintiff,                          3:18-cv-679-CWR-FKB

        v.                                           Arising out of Case No. 3:18-cv-252,
                                                     Securities and Exchange Commission v.
MICHAEL D. BILLINGS and                              Arthur Lamar Adams and Madison
MDB GROUP, LLC;                                      Timber Properties, LLC
TERRY WAYNE KELLY, JR. and
KELLY MANAGEMENT, LLC;                               Hon. Carlton W. Reeves, District Judge
and WILLIAM B. MCHENRY, JR. and
FIRST SOUTH INVESTMENTS, LLC,

                 Defendants.


                                NOTICE OF APPEARANCE

To:     The Clerk of Court and all parties of record

        I am admitted to practice in this Court, and I appear in this case as counsel for:

             Alysson Mills, in Her Capacity as Receiver for Arthur Lamar Adams and

                               Madison Timber Properties, LLC

                                                       Respectfully submitted,

        Date: October 5th, 2018                        /s/LaToya T. Jeter
                                                       LaToya T. Jeter (MSB# 102213)
                                                       BROWN BASS & JETER, PLLC
                                                       Counsel for Plaintiff
OF COUNSEL:

BROWN BASS & JETER, PLLC
1755 Lelia Drive, Suite 400 (39216)
Post Office Box 22969
Jackson, Mississippi 39225-2969
T: (601) 487-8448
F: (601) 510-9934
jeter@bbjlawyers.com
    Case 3:18-cv-00679-CWR-FKB Document 9 Filed 10/05/18 Page 2 of 2

                              CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.


       Date: October 5th, 2018                         /s/LaToya T. Jeter
                                                      LaToya T. Jeter
